UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7601



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JACKIE DOBSON PRITCHETT,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:03-cr-314-F; 5:05-cv-351-F)


Submitted:   June 20, 2007                 Decided:   July 19, 2007


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Howard O. Kieffer, FEDERAL DEFENSE ASSOCIATES, Santa Ana,
California, for Appellant. Rudolf A. Renfer, Jr., Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jackie Dobson Pritchett seeks to appeal the district

court’s order denying relief on her 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Pritchett has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             DISMISSED




                               - 2 -